FILED
                           NOT FOR PUBLICATION                                DEC 19 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-30244

              Plaintiff-Appellee,                D.C. No. 2:15-cr-00041-JCC

 v.
                                                 MEMORANDUM*
GEORGE VERKLER,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      George Verkler appeals from the district court’s judgment and challenges his

guilty-plea convictions and 24-month concurrent sentences for theft of government

funds, in violation of 18 U.S.C. § 641, consecutive to 24-month concurrent

sentences for aggravated identity theft, in violation of 18 U.S.C. § 1028A.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Verkler’s counsel has filed

a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. Verkler has filed pro se supplemental opening and reply

briefs. No answering brief has been filed.

      Verkler waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver, including the

voluntariness of the plea. See United States v. Watson, 582 F.3d 974, 986-88 (9th

Cir. 2009). We accordingly dismiss the appeal. See id. at 988.

      To the extent that Verkler seeks to raise claims of ineffective assistance of

counsel, we decline to address these issues on direct appeal. See United States v.

Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED; Verkler’s pro se motion to

dismiss counsel and to appoint substitute counsel is DENIED.

      DISMISSED.




                                          2                                    15-30244